 


109 HR 2749 IH: To require cigarette products to be placed under or behind the counter in retail sales.
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2749 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require cigarette products to be placed under or behind the counter in retail sales. 
 
 
1.Retail sales of cigarette products 
(a)Product placementIt shall be unlawful for any person engaged in the retail sales of cigarette products to place cigarette products in the general merchandise areas of a retail sales facility and within reach of customers. All cigarette products sold at retail must be placed under or behind a counter where they may be accessible only to a salesperson. 
(b)Enforcement 
(1)Unfair and Deceptive Act or PracticeA violation of this Act shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).  
(2)Enforcement AuthorityThe Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.  
 
